DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicant’s RCE Amendment filed on January 13, 2021.   Claim 10 has been canceled.  Applicant newly add claims 13 and 14.  Claims 1-9, 11 and 12 are still pending and presented for further examination.  Newly added claims 13 and 14 are pending and presented for examination

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Applicants' claims identify and present the most efficient path of inspection for inspectors to follow.  It is unclear from the specification and the claim what the most efficient path of inspection is and how it is identified and presented to the inspector to follow.  The Examiner will interpret identify and present the most efficient path of inspection for inspectors to 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion et al (hereinafter, “Campion”, U.S. Pub. No. 2008/0084291) in view of Stephen (U.S. Pub. No. 2012/0320058) and in further view of Hug et al (hereinafter, “Hug”, WO2009105603A1).
As per claim 1, Campion discloses a system for documenting, monitoring, testing, inspecting and maintaining fire equipment located at the property of customers, comprising: 
A. at least one server computer accessible via a computer network (paragraph 0039), said at least one server computer programmed to receive data and information regarding the status of said fire equipment belonging to secondary customers (paragraphs 0032 and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), said secondary customers comprising: 
i. people (paragraphs 0031 and 0032; Campion discloses a building owner can be a person or entity), 
ii. organizations (paragraphs 0031 and 0032; Campion discloses a inspector can be a county, state or governmental agency), and

B. at least one secondary customer computers connected via the Internet to said server computer (paragraphs 0031 and 0032), said secondary customer computer being programmed to:
a. receive data and information regarding the status of said fire safety equipment from said server computer (paragraphs 0032 and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), and 
b. receive analysis and recommendations from said monitoring entities (paragraph 0030; Campion discloses a service company that can review authenticated reports containing information, notes, recommendations and the like), and 
C. a plurality of primary customer computers connected via the Internet to said server computer (paragraphs 0031 and 0032), said primary customer computers being programmed to: 
a. transmit to said server computer data and information regarding the status of said fire safety equipment (paragraphs 0032, and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), 
b. receive data and information regarding the status of said fire safety equipment from said server computer (paragraphs 0032, and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), and
 c. transmit analysis and recommendations to said at least one secondary customer computer (paragraph 0030; Campion discloses a service company that can review authenticated reports containing information, notes, recommendations and the like). 
However, Campion does not explicitly disclose:

E. at least one map showing said properties and said fire equipment wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map, so a primary customer is able to:
a.. monitor the status of said fire equipment, 
b. determine the location of said fire equipment,
c. review inspection results of said fire equipment.
d. determine operational readiness of said fire equipment and
e. manage and direct a fire response team during an exercise or emergency. 
Stephen discloses facilities management system and method comprising:
D. an input computer (i.e. computer; paragraph 0014 for allowing a human operator to input Global Positioning System (GPS) data representing the physical location of said fire equipment, and for allowing a human operator to input test results data on said fire equipment wherein said GPS data and said test results data is accessible to said at least one secondary customer computer and said plurality of primary customer computers, (paragraphs 0055-0056 and 0061-0062; Stephen discloses input devices which allows a user to enter location information in the form of map position, Global Positioning System (GPS) coordinates to show the physical location of fire equipment and also allows the user to post inspection results for 
E. at least one map showing said properties and said fire equipment wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map (paragraphs 0055-0056 and 0061-0062); Stephen discloses input devices which allows a user to enter location information in the form of map position, Global Positioning System (GPS) coordinates to show the physical location of fire equipment), so a primary customer is able to:
a.. monitor the status of said fire equipment (paragraphs 0056; Stephen discloses monitoring the status of fire equipment), 
b. determine the location of said fire equipment (paragraphs 0056; Stephen discloses locating fire equipment)
c. review inspection results of said fire equipment (paragraph 0056; Stephen discloses reviewing inspection results for fire equipment).
d. determine operational readiness of said fire equipment (paragraphs 00056; Stephen discloses the operational status of the fire equipment), and
e. manage and direct a fire response team during an exercise or emergency (paragraph 0061; Stephen discloses emergency responders may view floor plans and prepare for a response before reaching the location using mobile devices with web browsing capabilities). 

Although Campion in view of Stephen discloses the invention substantially as claims discussed above.
Campion in view of Stephen do not explicitly disclose:
e. at least one map comprising satellite images.
Hug discloses a system for providing building and facility information for emergency response and crisis management comprising:            e. at least one map comprising satellite images (page 31, lines 10-22 and page 32, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion in view of Stephen by incorporating or implementing satellite images of a building or facility providing an interactive mappings of the building or facility to enable emergency personnel to pinpoint an exact location of the emergency at hand.
As per claim 2, Campion discloses:
wherein said server computer comprises data loaded onto said server computer, wherein said data facilitates said communication between said at least one secondary customer computer and said plurality of primary customers (paragraphs 0039). 
As per claim 3, Campion discloses:

As per claim 4, Campion discloses:
wherein said system further comprises programming allowing primary customers to associate secondary customers with said properties and said organizations (paragraphs 0031 and 0032). 
As per claim 5, Campion discloses:
wherein said system further comprises programming allowing primary customers to associate properties with related people and related organizations (paragraphs 0031 and 0032). 
As per claim 6, Campion discloses:
wherein said system further comprises programming allowing primary customers to associate organizations with related properties and related people (paragraphs 0031 and 0032). 
As per claim 7, Campion discloses wherein said system further comprises programming: 
a. allowing primary customers to associate properties with related people and related organizations (paragraphs 0031 and 0032),
 b. allowing primary customers to associate secondary customers with said properties and said organizations (paragraphs 0031 and 0032), and 
c. allowing primary customers to associate organizations with related properties and related people (paragraphs 0031 and 0032). 
As per claim 8, Campion discloses:
wherein said primary customer computer further comprises at least one fire inspection/repair computer operated by a fire service company and a fire department computer operated by a fire department (paragraphs 0029-and 0030). 
11, Campion discloses the invention substantially as claims discussed above.
However, Campion does not explicitly disclose wherein said primary customer computer further comprises programming allowing the customers and service entities to: 
A. view said maps of properties, said maps comprising icons representing the location of said fire equipment, and
 B. select said icons to access information regarding said fire equipment. 
Stephen discloses facilities management system and method comprising:
A. view said maps of properties, said maps comprising icons representing the location of said fire equipment (paragraphs 0057 and 0072; Stephen discloses a map with icons to showing locations of the fire equipment), and
 B. select said icons to access information regarding said fire equipment (paragraphs 0055 and 0072; Stephen discloses selecting icons to view information regarding the fire equipment),
Therefore, it would have obvious to one of ordinary skill in the art at the time of filing to modify Campion by incorporating or implementing a map with dynamic icons for the purpose of allowing a user to select an icon on the map to access information and locate the fire equipment in a timely and efficient manner.
As per claim 12, Campion discloses the invention substantially as claims discussed above.
However, Campion does not explicitly disclose wherein said primary customer computer comprises programming allowing the customers and service entities to: 
A. view said maps of properties, said maps comprising icons representing the location of said fire equipment, and

C. select said icons to input updated information regarding said fire equipment.
Stephen discloses facilities management system and method comprising:
A. view said maps of properties, said maps comprising icons representing the location of said fire equipment (paragraph 0057and 0072; Stephen discloses a map with icons to showing locations of the fire equipment),
B. select said icons to access information regarding said fire equipment (paragraphs 0057, and 0072; Stephen discloses selecting icons to view information regarding the fire equipment), and 
C. select said icons to input updated information regarding said fire equipment (paragraphs 0057 and 0072; Stephen discloses selecting icons to view and update information regarding the fire equipment).
Therefore, it would have obvious to one of ordinary skill in the art at the time of filing to modify Campion by incorporating or implementing a map with dynamic icons for the purpose of allowing a user to select an icon on the map to access information and locate the fire equipment in a timely and efficient manner.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campion et al (hereinafter, “Campion”, U.S. Pub. No. 2008/0084291) in view of Stephen (U.S. .
As per claim 9, Campion in view Stephen and in further view of Hug discloses wherein said primary customer computer further comprises programming allowing a fire service company to: 
A. monitor the status of said fire equipment (Campion, paragraph 0030), 
B. determine the location of said fire equipment (Campion, paragraph 0034), 
D. record inspection results of said fire equipment (Campion, paragraphs 0030), 
E. submit proposal of repairs of said fire equipment (Campion, paragraph 0030), 
F. record repair results of said fire equipment (Campion, paragraph 0030,), and 
G. submit invoicing regarding said repairs/inspections of said fire equipment (paragraph 0030). 
However, Campion in view of Stephen and further view of Hug do not explicitly disclose:
C. identify and present the most efficient path of inspection for inspectors to follow.
Turpin discloses a web-based tool for facilitating the inspection process for evaluating inspection items comprising:
C. identify and present the most efficient path of inspection for inspectors to follow (col. 3, lines 51-67 and col. 4, lines 1-2; Turpin discloses an inspector receiving an inspection list/work order which includes maps, questions, asset information and other information to identify the asset that needs to be inspected.  Once the inspector arrives at the location for the inspection, the inspector is able to click the asset in the map and generate a list of inspection items to be presented the inspector).

As per claim 13, Campion in view Stephen and in further view of Hug discloses the invention substantially as claims discussed above.
However, Campion in view of Stephen and in further view of Hug do not explicitly disclose:
wherein said server computer further comprise a shared database between said secondary customers and said primary customers, said shared database comprising information regarding said fire equipment.
Turpin discloses a web-based tool for facilitating the inspection process for evaluating inspection items comprising:
wherein said server computer further comprise a shared database between said secondary customers and said primary customers, said shared database comprising information regarding said fire equipment (col. 11, lines 51-55; Turpin discloses a database that includes the saved inspection results and allows the client, site owner, administrator, inspection facilitator and any other authorized parties to access the saved inspection report stored in the database).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion in view of Stephen and in further view of Hug by incorporating a database that includes saved inspection results and allowing authorized parties to access the saved inspection results in a timely and efficient manner.
14, discloses a system for documenting, monitoring, testing, inspecting and maintaining fire safety equipment located at the property of customers, comprising:
A.    at least one server computer accessible via a computer network (paragraph 0039), said at least one server computer programmed to receive data and information regarding the status of said fire equipment belonging to secondary customers (paragraphs 0032 and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), said secondary customers comprising:
a.    people (paragraphs 0031 and 0032; Campion discloses a building owner can be a person or entity),
b.    organizations (paragraphs 0031 and 0032; Campion discloses a inspector can be a county, state or governmental agency), and
c.    properties (paragraphs 0031 and 0032; Campion discloses a building owner can be a person or entity), said server computer comprising programming:
i.    allowing primary customers to associate properties with related people and related organizations (paragraphs 0031 and 0032),
ii.    allowing primary customers to associate secondary customers with said properties and said organizations (paragraphs 0031 and 0032),
iii.    allowing primary customers to associate organizations with related properties and related people (paragraphs 0031 and 0032), and
B.    at least one secondary customer computers connected via the Internet to said server computer  (paragraphs 0031 and 0032), said secondary customer computer being programmed to:

b.    receive analysis and recommendations , and
C.    a plurality of primary customer computers connected via the Internet to said server computer (paragraphs 0031 and 0032), said primary customer computers being programmed to:
a.    transmit to said server computer data and information regarding the status of said fire safety equipment (paragraphs 0032, and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems),
b.    receive data and information regarding the status of said fire safety equipment from said server computer (paragraphs 0032, and 0035; Campion discloses receiving data and information regarding the status of life safety and/or fire alarm systems), and
c.    transmit analysis and recommendations to said at least one secondary customer computer (paragraph 0030; Campion discloses a service company that can review authenticated reports containing information, notes, recommendations and the like), wherein said plurality of primary customer computers further comprises at least one fire inspection/repair computer operated by a fire service company and a fire department computer operated by a fire department (paragraph 0029)t, wherein said plurality of primary customer computer further comprises programming allowing a fire service company to:
i.    monitor the status of said fire equipment (paragraph 0030),
ii.    determine the location of said fire equipment (paragraph 0030),
	

v.    submit proposal of repairs of said fire equipment (paragraph 0030),
vi.    record repair results of said fire equipment (paragraph 0030), and
vii.    submit invoicing regarding said repairs/inspections of said fire equipment (paragraph 0030).
However, Campion does not explicitly disclose
D.    an input computer for allowing a human operator to input Global Positioning System (GPS) data representing the physical location of said fire equipment, and for allowing a human operator to input test results data on said fire equipment, wherein said GPS data and said test results data is accessible to said at least one secondary customer computer and said plurality of primary customer computers,
E.    at least one map comprising satellite images, said map showing said properties and said fire equipment, wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map, so a primary customer is able to
a.    monitor the status of said fire equipment,
b.    determine the location of said fire equipment,
c.    review inspection results of said fire equipment,
d.    determine operational readiness of said fire equipment, and
e.    manage and direct a fire response team during an exercise or emergency.
Stephen discloses facilities management system and method comprising:
D. an input computer (i.e. computer; paragraph 0014 for allowing a human operator to input Global Positioning System (GPS) data representing the physical location of said fire 
E. at least one map, said map showing said properties and said fire equipment wherein said properties and said fire equipment are mapped onto said map via said Global Positioning System (GPS) input so as to show locations of said fire equipment at said properties on said at least one map (paragraphs 0055-0056 and 0061-0062); Stephen discloses input devices which allows a user to enter location information in the form of map position, Global Positioning System (GPS) coordinates to show the physical location of fire equipment), so a primary customer is able to:
a.. monitor the status of said fire equipment (paragraphs 0056; Stephen discloses monitoring the status of fire equipment), 
b. determine the location of said fire equipment (paragraphs 0056; Stephen discloses locating fire equipment)

d. determine operational readiness of said fire equipment (paragraphs 00056; Stephen discloses the operational status of the fire equipment), and
e. manage and direct a fire response team during an exercise or emergency (paragraph 0061; Stephen discloses emergency responders may view floor plans and prepare for a response before reaching the location using mobile devices with web browsing capabilities). 
Therefore, it would have obvious to one of ordinary skill in the art at the time of filing to modify Campion by incorporating or implementing an input device that allows a user enter to GPS information and inspection results for emergency and safety equipment for the purpose of providing a layout of safety equipment, key personnel and emergency response equipment so that the status of the emergency and safety equipment can viewed quickly to make sure that they comply with local laws and regulations.
Although Campion and Stephen discloses the invention substantially as claims discussed above.
Campion in view of Stephen do not explicitly disclose:
e. at least one map comprising satellite images.
Hug discloses a system for providing building and facility information for emergency response and crisis management comprising:            e. at least one map comprising satellite images (page 31, lines 10-22 and page 32, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion in view of Stephen by incorporating or implementing satellite images 
Although, Campion in view of Stephen and in further of Hug discloses the invention substantially as claims discussed above.
However, Campion in view of Stephen and in further view of Hug do not explicitly disclose:
iii.    identify and present the most efficient path of inspection for inspectors to follow; and
iv.    establishing a shared database allowing primary customers and secondary customers to access said shared database to have access to information regarding said fire equipment.
Turpin discloses a web-based tool for facilitating the inspection process for evaluating inspection items comprising:
iii.    identify and present the most efficient path of inspection for inspectors to follow (col. 3, lines 51-67 and col. 4, lines 1-2; Turpin discloses an inspector receiving an inspection list/work order which includes maps, questions, asset information and other information to identify the asset that needs to be inspected.  Once the inspector arrives at the location for the inspection, the inspector is able to click the asset in the map and generate a list of inspection items to be presented the inspector); and
iv.    establishing a shared database allowing primary customers and secondary customers to access said shared database to have access to information regarding said fire equipment (col. 11, lines 51-55; Turpin discloses a database that includes the saved inspection results and allows 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Campion in view of Stephen and in further view of Hug by incorporating an inspection list/work order and database that includes saved inspection results and allowing authorized parties to access the saved inspection results in a timely and efficient manner.


Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1-9 and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
January 20, 2021